DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The office action has been updated in light of the amendments. The Hess reference is being used as a secondary reference to teach the slidable movement that the claims require. 
Claim Objections
Claim 18 objected to because of the following informalities:  
Regarding claim 18, “the orthotic foot strut,” in line 3 should be read as “the orthotic foot brace.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 13-15, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVARD et al. (referred to as “SAVARD”) (US 2011/0196277 A1) in view of Hess (US 5,542,912).
Regarding claim 1, SAVARD discloses an orthotic foot brace (120) (see Figs. 7-9) for a person wearing a footwear (121) (see Abstract), the footwear (121) having two lateral sides (138, 142) and a top portion (132, 146, 148), the top portion (132, 146, 148) facing upwardly and comprising an instep portion (146) extending between the two lateral sides (138, 142) of the footwear (121) (see Fig. 7-9; footwear 121 has lateral side 138 and median side 142 which are two lateral sides as they are the side edges of footwear 121 and footwear 121 has a top portion which is made up of toe section 132, instep section 146, and footwear laces 148 and is facing upwardly, and instep portion 146 of the top portion 132, 146, 148 extends between 
SAVARD does not disclose at least a proximal portion being slidably connected to the foot strut along each lateral side of the footwear in a manner to allow the foot strut to be adapted to a size of the footwear by sliding the instep strut relative to the foot strut along the long axis of the footwear, adjusting an extension distance between the distal portion of the instep strut and the foot strut to a selected position for use. 
However, Hess teaches an analogous orthotic foot brace (see Figs. 1-2) and an analogous instep strut (32, 44) having at least a proximal portion (32) being slidably connected to the foot strut (34) along each lateral side of the footwear (18) in a manner to allow the foot strut (34) to be adapted to a size of the footwear (18) by sliding the instep strut (32, 44) relative to the foot strut (34) along the long axis of the footwear (18), adjusting an extension distance between the distal portion (44) of the instep strut (32, 44) and the foot strut (34) to a selected position for use (see Figs. 2-4 and Col. 1 lines 57-67 et seq. Col. 2 lines 1-12, Col. 2 lines 47-63, and Col. 3 lines 34-41; instep strut 32, 44 includes lower bracket 44 which is the distal portion, and thus arm element 32 is the proximal portion which is slidably connected to second arm 34, which is made up of pair of arms 28 and 30 which is along each lateral side of footwear 18, by rotating knobs 40 to allow for adjusting the second arm 34 to be adapted to a size of footwear 18 by sliding instep strut 32, 44 relative to second arm 34 along the long axis of footwear 18 as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal portion of the instep strut (144) of SAVARD to be slidably connected to the foot strut (130) of SAVARD, as SAVARD discloses without being limitative, the brace length can be adjustable via sliding components (see [0071] of SAVARD), by providing rotating knobs (40) to the proximal portion of the instep strut, threads (36) on the outer surface of the proximal portion of the instep strut, and internal threads (not shown) and bore (37) to the foot strut so as to receive threads (36) as taught by Hess to have provided an improved orthotic foot brace that provides a foot splint which can be adjusted to incremental positions and locked in such positions to deal with any displacement of the foot being experience by a given patient, and provide a foot splint which 

    PNG
    media_image1.png
    768
    433
    media_image1.png
    Greyscale

Modified Fig. 8 of SAVARD.
Regarding claim 2, SAVARD in view of Hess discloses the invention as discussed in claim 1. SAVARD in view of Hess further discloses at least one strut connector (36, 37 of Hess) slidably connecting each one of the at least one proximal portion of the instep strut (144 of SAVARD) to the foot strut (130 of SAVARD) (see Modified Fig. 8 of SAVARD and Fig. 4 of Hess, Col. 2 lines 47-63 of Hess and Col. 3 lines 34-41 of Hess; as previously modified above (see claim 1), threads 36 on the outer surface of the proximal portion of instep strut 144 of SAVARD connects to the foot 
Regarding claim 3, SAVARD in view of Hess discloses the invention as discussed in claim 2. SAVARD in view of Hess further discloses wherein each strut connector (36, 37 of Hess) is made integral to the foot strut (130 of SAVARD) (as previously modified above, threads 36 of Hess and internal threads (not shown) of bore 37 of Hess are made integral to foot strut 130 of SAVARD and is necessary to make foot strut 130 of SAVARD slidable relative to instep strut 144 of SAVARD). 
	Regarding claim 4, SAVARD in view of Hess discloses the invention as discussed in claim 2. SAVARD in view of Hess further discloses wherein each strut connector (36, 37 of Hess) has an inner wall defining a bore (37 of Hess) (definition of bore: inner surface of a hollow cylindrical object, https://www.merriam-webster.com/dictionary/bore), thus see Fig. 4 of Hess; bore 37 of Hess shown in dotted lines has an inner surface or wall that is not shown), the bore (37 of Hess) having a longitudinal axis parallel to the long axis of the footwear (121 of SAVARD) (as previously modified above (see claim 1), bore 37 of Hess has an axis that runs lengthwise, extending forward, or longitudinal to the long axis of footwear 121 of SAVARD), each proximal portion of the instep strut (144 of SAVARD) being sildable along the respective bore (37 of Hess) and lockable at the selected position (see Col. 2 lines 46-63 of Hess, Col. 1 lines 34-37 of Hess, and Col. 3 lines 42-46 of Hess; each proximal portion of instep strut 144 of SAVARD, see 
	Regarding claim 5, SAVARD in view of Hess discloses the invention as discussed in claim 4. SAVARD in view of Hess further discloses wherein the inner wall of the bore (37 of Hess) has a directional cross section snugly corresponding to a directional cross section of the proximal portion of the instep strut (144 of SAVARD) (as previously modified above (see claim 1), the inner surface of bore 37 of Hess, which has internal threads (not shown), has a directional cross section snugly corresponding to a directional cross section of the threads 36 of Hess of the proximal portion of instep strut 144 of SAVARD, as the threads are compatible with each other, see Col. 2 lines 46-63 of Hess). 
	Regarding claim 6, SAVARD in view of Hess discloses the invention as discussed in claim 1. SAVARD in view of Hess further discloses a heel retaining strut (170 of SAVARD) connected to the foot strut (130 of SAVARD) and extending on each side of the footwear (121 of SAVARD) during use (see Figs. 7-9 of SAVARD and [0045] of SAVARD; heel support 170 is a heel retaining strut as it retains the heel of the user and is connected to foot strut 130 of SAVARD, extending on each side of footwear 121 of SAVARD), the heel retaining strut (170 of SAVARD) restraining at least one of rearwardly and downwardly oriented pivotal movement of the brace (120 of SAVARD) (see Figs. 7-9 of SAVARD and [0047], [0050] of SAVARD; heel support 170 of SAVARD applies a compression force on the footwear quarters 176 of SAVARD which reduces 
	Regarding claim 13, SAVARD in view of Hess discloses the invention as discussed in claim 1. SAVARD in view of Hess further discloses wherein the instep strut (144 of SAVARD) has two proximal portions extending continuously from a side of the footwear (121 of SAVARD) to another side of the footwear (121 of SAVARD) via the distal portion of the instep strut (144 of SAVARD) (see Modified Fig. 8 of SAVARD; the instep strut 144 of SAVARD is circled and has two proximal portions which have been labeled in the Modified Fig. 8 of SAVARD which extends continuously from one side of footwear 121 of SAVARD to another side of footwear 121 of SAVARD via the distal portion of instep strut 144 of SAVARD, which is also labeled in Modified Fig. 8 of SAVARD). 
	Regarding claim 14, SAVARD in view of Hess discloses the invention as discussed in claim 1. SAVARD in view of Hess further discloses wherein the lower leg strut (126 of SAVARD) is symmetrical relative to a sagittal plane of the lower leg of the person (see Figs. 7-9 of SAVARD; lower leg strut 126 of SAVARD is symmetrical relative to a sagittal plane of the lower leg of a person). 
	Regarding claim 15, SAVARD in view of Hess discloses the invention as discussed in claim 1. SAVARD in view of Hess further discloses wherein the foot strut (130 of SAVARD) is symmetrical relative to a sagittal plane of the lower leg of the person (see Figs. 7-9 of SAVARD; 
	Regarding claim 18, SAVARD discloses a method for adjusting an orthotic foot brace (120) to be worn by a person wearing a footwear (121) having two lateral sides (138, 142) and a top portion (132, 146, 148), the top portion (132, 146, 148) facing upwardly and comprising an instep portion (146) extending between the two lateral sides (138, 142) of the footwear (121) (see Figs. 7-9; footwear 121 has lateral sides 138 and median side 142 which are two lateral sides as they are the side edges of footwear 121 and footwear 121 has a top portion which is made up of toe section 132, instep section 146, and footwear laces 148 and is facing upwardly, and instep portion 146 of the top portion 132, 146, 148 extends between lateral side 138 and median side 142), the orthotic foot strut having a lower leg holder (124), a lower leg strut (126) connected to the lower leg holder (124) and extending away from the lower leg holder (124) (see Figs. 7-9 and [0032], [0045]; the reference numerals in paragraph [0032] correspond to the reference numerals of the embodiment shown in Figs. 7-9 but in the 100 series, thus lower leg strut 126 is connected to lower leg holder 124 and extends away from the lower leg holder 124), a foot strut (130) structurally connected to the lower leg strut (126) having at least one side portion (136, 140) and extending away from the lower leg strut (126) (see Figs. 7-9, [0045], [0032], and [0036]; foot strut 130 is structurally connected to lower leg strut 126 as foot strut 130 extends from lower leg strut 126, and foot strut 130 has lateral section 136 and median 
	securing the lower leg holder (124) to a lower leg of a person (see Figs. 7 and 9, and [0032]; lower leg holder 124 is secured to a lower leg of a person); and
	securing the foot strut (130) with each side portion (136, 140) adjacent the lateral side (138, 142) of the footwear (121) of the person, the foot strut (130) pointing towards the instep portion (146) of the footwear (121) (see Figs. 7-9; foot strut 130 with lateral section 136 and median section 140 are adjacent or near lateral side 138 and median side 142, respectively, of footwear 121 of the person, and the foot strut 130 points toward instep section 146 of footwear 121). 
	SAVARD does not disclose sliding an instep strut towards the foot strut thereby allowing the foot strut to be adapted to a size of the footwear by adjusting, along a long axis of the footwear, an extension distance between a distal portion of the instep strut and the foot strut to a selected position for securing the distal portion of the instep strut to the instep portion of the footwear on the top portion of the footwear.
	However, Hess teaches an analogous orthotic foot brace (see Figs. 1-2) and an analogous instep strut (32, 44), sliding an instep strut (32, 44) towards the foot strut (34) thereby allowing the foot strut (34) to be adapted to a size of the footwear (18) by adjusting, along a long axis of the footwear (18), an extension distance between a distal portion of the instep strut (32, 44) and the foot strut (34) to a selected position for securing the distal portion of the instep strut (32, 44) to the instep portion of the footwear (18) on the top portion of the footwear (18) (see Figs. 1 and 4, and Col. 1 lines 57-67 et seq. Col. 2 lines 1-12, Col. 2 lines 47-
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal portion of the instep strut (144) of SAVARD to be slidably connected to the foot strut (130) of SAVARD, as SAVARD discloses without being limitative, the brace length can be adjustable via sliding components (see [0071] of SAVARD), by providing rotating knobs (40) to the proximal portion of the instep strut, threads (36) on the outer surface of the proximal portion of the instep strut, and internal threads (not shown) and bore (37) to the foot strut so as to receive threads (36) as taught by Hess to have provided an improved orthotic foot brace that provides a foot splint which can be adjusted to incremental positions and locked in such positions to deal with any displacement of the foot being experience by a given patient, and provide a foot splint which 
	Regarding claim 22, SAVARD discloses an orthotic foot brace (120) (see Figs. 7-9) for a person wearing a footwear (121) (see Abstract), the footwear (121) having two lateral sides (138, 142) and a top portion (132, 146, 148), the top portion (132, 146, 148) facing upwardly and comprising an instep portion (146) extending between the two lateral sides (138, 142) of the footwear (121) (see Fig. 7-9; footwear 121 has lateral side 138 and median side 142 which are two lateral sides as they are the side edges of footwear 121 and footwear 121 has a top portion which is made up of toe section 132, instep section 146, and footwear laces 148 and is facing upwardly, and instep portion 146 of the top portion 132, 146, 148 extends between lateral side 138 and median side 142), the orthotic foot brace (120) comprising: a frame including a lower leg holder (124) securable to a lower leg of a person (see Figs. 7-9 and [0032] and [0045]; the reference numerals in paragraph [0032] correspond to the reference numerals of the embodiment shown in Figs. 7-9 but in the 100 series, thus lower leg holder 124 is securable to a lower leg of the person for use), a vertical portion (126) secured to the lower leg holder (124) and extending downwardly towards the footwear (121) (see Figs. 7-9 and [0032] and [0045]; lower leg vertical section or strut 126 is secured or attached to and extends downwardly from lower leg holder 124 towards footwear 121); a foot portion (130) secured to the vertical portion (126), extending outwardly along a respective one of the lateral side (138, 142) of the footwear (121) along a long axis of the footwear (121) and forwardly towards the instep portion (146) of the footwear (121) on the top portion (132, 146, 148) of the footwear (121) (see Figs. 7-9; foot section or strut 130 is secured or connected to the lower leg vertical 
	SAVARD does not disclose the foot portion is slidable along the long axis of the footwear to allow the foot portion to be adapted to a size of the footwear by adjusting an extension distance of the front portion of the foot portion to a selected position for use by the person. 
	However, Hess teaches an analogous orthotic foot brace (see Figs. 1-2) wherein the foot portion (34) is slidable along the long axis of the footwear to allow the foot portion (34) to be adapted to a size of the footwear (18) by adjusting an extension distance of the front portion of the foot portion (34) to a selected position for use by the person (see Figs. 2-4; second arm 34 is slidable along a long axis of footwear 18 via knobs 40 and threads 36, bore 37, and internal threads (not shown), as the length of the frame arms extend longitudinally, to allow the second arm 34 to be adapted to a size of footwear 18 by adjusting an extension distance of a front portion of second arm 34 to a selected position for use by the person, see Col. 1 lines 34-37, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot portion (130) and front section (144) to be slidably connected along the long axis of the footwear, as SAVARD discloses without being limitative, the brace length can be adjustable via sliding components (see [0071] of SAVARD), by providing rotating knobs (40), threads (36), internal threads (not shown) of a bore (37) as taught by Hess to have provided an improved orthotic foot brace that provides a foot splint which can be adjusted to incremental positions and locked in such positions to deal with any displacement of the foot being experience by a given patient, and provide a foot splint which can be easily moved to and maintained in a given position in the process of dealing with drop-foot conditions (see Col. 1 lines 34-41).
Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVARD in view of Hess further in view of Calkin et al. (referred to as “Calkin”) (US 4,461,104).
Regarding claim 7, SAVARD in view of Hess discloses the invention as discussed in claim 6. SAVARD in view of Hess further discloses wherein the heel retaining strut (170 of SAVARD) is provided in the form of an extension of the foot strut (130 of SAVARD) along a rearward direction of the long axis of the footwear (121 of SAVARD) during use (see Figs. 7-9 of SAVARD; heel support 170 of SAVARD is in the form of an extension of foot strut 130 of SAVARD along a 
	SAVARD in view of Hess does not disclose at least a proximal portion being slidably connected to the foot strut in a manner to allow adjusting the extension distance of the distal portion of the heel retaining strut to a second selected position for use. 
	However, Calkin teaches an analogous heel retaining strut (40) and at least a proximal portion being slidably connected to the foot strut (34’) in a manner to allow adjusting the extension distance of the distal portion of the heel retaining strut (40) to a second selected position for use (see Figs. 1-2 and Col. 4 lines 10-19 and Col. 3 lines 58-68; heel strap 40 comprises a proximal portion, which is labeled in Modified Fig. 2 of Calkin, as the ends of heel strap 40 that are closer to rotary coupler 38’, and the proximal portions of heel strap 40 are slidably connected to right-angle connector 34’, which is a foot strut as it is a rod that is used to connect the foot of a user, via rotary coupler 38’ as rotation of the coupler 38’ varies the combined length or extension distance of the distal portion of heel strap 40 and connector 34’ to a second selected position and thus accommodates various sizes of footwear) providing to vary the length and thus accommodate various sizes of footwear (see Col. 3 lines 65-68). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal portion (172 of SAVARD) of the heel retaining strut (170 of SAVARD) in the device of SAVARD in view of Hess to 

    PNG
    media_image2.png
    245
    536
    media_image2.png
    Greyscale

Modified Fig. 2 of Calkin. 
	Regarding claim 8, SAVARD in view of Hess further in view of Calkin discloses the invention as discussed in claim 7. SAVARD in view of Hess further in view of Calkin further discloses at least one strut connector (38’ of Calkin) slidably connecting one of the at least one proximal portion (172 of SAVARD) of the heel retaining strut (170 of SAVARD) to the foot strut (130 of SAVARD) (as previously modified above (see claim 7), rotary adjustment coupler 38’ of Calkin slidably connects the proximal portions 172 of SAVARD of the heel support 170 of SAVARD to the foot strut 130 of SAVARD). 
	Regarding claim 9, SAVARD in view of Hess further in view of Calkin discloses the invention as discussed in claim 8. SAVARD in view of Hess further in view of Calkin further discloses wherein each strut connector (36-37 of Hess, 38’ of Calkin) slidably connects one of the at least a proximal portion of the instep strut (144 of SAVARD) and one of the at least a proximal portion (172 of SAVARD) of the heel retaining strut (170 of SAVARD) (as previously 
	Regarding claim 10, SAVARD in view of Hess further in view of Calkin discloses the invention as discussed in claim 8. 
	Although SAVARD in view of Hess further in view of Calkin does not explicitly disclose wherein each proximal portion of the heel retaining strut is lockable at the second selected position via the strut connector, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the heel retaining strut (170 of SAVARD) would be lockable at the second selected position via the strut connector (38’ of Calkin) as the strut connector or rotary adjustment coupler 38’ of Calkin varies the length of the heel retaining strut (170 of SAVARD) when rotary adjustment coupler 38’ of Calkin is rotated, and thus when rotary adjustment coupler 38’ of Calkin is not being rotated, the heel retaining strut (170 of SAVARD) position would not move or would be locked at the second selected position. 
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVARD in view of Hess further in view of INGIMUNDARSON et al. (referred to as “INGIMUNDARSON”) (US 2012/0035520 A1).
Regarding claim 11, SAVARD in view of Hess discloses the invention as discussed in claim 1. 

However, INGIMUNDARSON teaches an analogous foot brace wherein the lower leg holder (48) is slidably connected to the lower leg strut (26) in a manner to allow adjusting the lower leg holder (48) along a lower leg axis at a third selected position during use (see Fig. 2; strap 48 is secured to strut assemblies 26, see [0051], which includes sliding strut extension 34 and is adjustable to a third selected position, see [0046], [0053]-[0054]) providing to accommodate different patient lengths with a single device (see [0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower leg holder (124 of SAVARD) and lower leg strut (126 of SAVARD) in the device of SAVARD in view of Hess with a lower leg holder that is slidably connected to lower leg strut as taught by INGIMUNDARSON to have provided an improved orthotic foot brace with height adjustment capabilities as you would not need multiple orthopedic devices, reducing practitioners to carry a reduced 
Regarding claim 12, SAVARD in view of Hess further in view of INGIMUNDARSON discloses the invention as discussed in claim 11. 
SAVARD in view of Hess further in view of INGIMUNDARSON does not disclose wherein the lower leg holder is lockable at the third selected position. 
However, INGIMUNDARSON teaches an analogous foot brace wherein the lower leg holder is lockable at the third selected position (see Fig. 1; strut sleeve 28 is lockable to strut extension 34 via lock lever 32, see [0047] and [0054]) providing to stop any sliding from occurring while wearing the brace (see [0054]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower leg holder of SAVARD in view of Hess further in view of INGIMUNDARSON with a lower leg holder that is lockable as taught by INGIMUNDARSON to have provided an improved orthotic foot brace with locking capabilities at a selected position to inhibit any sliding while wearing the brace (see [0054]). 
Claim 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVARD in view of Hess further in view of Hess.
Regarding claim 16, SAVARD in view of Hess discloses the invention as discussed in claim 1. 

	However, Hess teaches an analogous proximal portion (32) wherein the proximal portion (32) has a graduated scale (39) therealong to allow measurement of the selected position (see Figs. 3-4 and Col. 2 lines 54-59; first arm element 32 which is the proximal portion of instep strut 32, 44 has indicia means 39 to allow measurement of the selected position) providing a visual means for the user to visually determine the amount of penetration that has occurred (see Col. 2 lines 54-59). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal portion of the instep strut (144 of SAVARD) of the device of SAVARD in view of Hess with a graduated scale (39) as taught by Hess to have provided an improved orthotic foot brace that provides a visual means for the user to visually determine the amount of penetration that has occurred (see Col. 2 lines 54-59).
	Regarding claim 19, SAVARD in view of Hess discloses the invention as discussed in claim 18. 
	SAVARD in view of Hess does not disclose obtaining a foot brace measurement by measuring the extension distance between the foot strut and the distal portion of the instep strut. 
	However, Hess teaches an analogous orthotic foot brace (see Figs. 1-2) and obtaining a foot brace measurement by measuring the extension distance between the foot strut (34) and the distal portion (44) of the instep strut (32, 44) (see Figs. 3-4; the extension distance between 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal portion of the instep strut (144 of SAVARD) of the device of SAVARD in view of Hess with a graduated scale (39) as taught by Hess to be able to obtain a foot brace measurement and to have provided an improved method for adjusting an orthotic foot brace that provides a visual means for the user to visually determine the amount of penetration that has occurred (see Col. 2 lines 54-59).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVARD in view of Hess in view of INGIMUNDARSON further in view of Mason et al. (referred to as “Mason”) (US 5,148,606).
	Regarding claim 20, SAVARD in view of Hess discloses the method as discussed in claim 19. 
	SAVARD in view of Hess does not disclose wherein said securing the lower leg holder further comprises adjusting the lower leg holder relative to the lower leg strut relative to the lower leg of the person during use, and obtaining another foot brace measurement between the lower leg holder and a tip of the lower leg strut. 
However, INGIMUNDARSON teaches an analogous foot brace wherein said securing the lower leg holder (48) further comprises adjusting the lower leg holder (48) relative to the lower leg strut (26) relative to the lower leg of the person during use (see Fig. 2; when strap 48 is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower leg holder (124 of SAVARD) and lower leg strut (126 of SAVARD) in the device of SAVARD in view of Hess with a lower leg holder that is slidably connected to lower leg strut as taught by INGIMUNDARSON to have provided an improved method for adjusting an orthotic foot brace with height adjustment capabilities as you would not need multiple orthopedic devices, reducing practitioners to carry a reduced inventory, and can accommodate different patient leg lengths with one device (see [0009]-[0010]).
SAVARD in view of Hess further in view of INGIMUNDARSON discloses the method as discussed above. 
SAVARD in view of Hess further in view of INGIMUNDARSON does not disclose obtaining another foot brace measurement between the lower leg holder and a tip of the lower leg strut. 
However, Mason teaches an analogous method for a brace (see Abstract), and obtaining another foot brace measurement between the lower leg holder and a tip of the lower leg strut (see Col. 11 lines 29-34 and Col. 12 lines 32-34) providing standard measurements, which can be utilized to fit a custom brace without the need for making a mold of the shape of the leg (see Col. 1 lines 57-61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of SAVARD in view of .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVARD in view of Hess in view of INGIMUNDARSON in view of Mason further in view of Summit et al. (referred to as “Summit”) (US 8,005,651 B2).
Regarding claim 21, SAVARD in view of Hess in view of INGIMUNDARSON further in view of Mason discloses the method as discussed in claim 19. 
SAVARD in view of Hess in view of INGIMUNDARSON further in view of Mason does not disclose transmitting the measurement to an orthotic foot brace provider providing a customized orthotic foot brace based on the measured extension distance. 
However, Summit teaches an analogous method comprising transmitting the measurement to an orthotic foot brace provider providing a customized orthotic foot brace based on the measured extension distance (see Col. 4 lines 18-20, Col. 4 lines 56-58, Col. 8 lines 55-56, and Col. 19 lines 1-14) providing a brace that is more accurately fitted to the patient and more comfortable (see Col. 4 lines 49-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of SAVARD in view of Hess in view of INGIMUNDARSON further in view of Mason to incorporate transmitting the measurement to an orthotic foot brace provider providing a customized orthotic foot brace 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.H./Examiner, Art Unit 3786          

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786